Title: To Thomas Jefferson from James Monroe, 12 November
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Novr. 12. 1802
          
          The inclosed was lately sent me by Col: Newton to be forwarded to you. Since my last R. Evers Lee has been here and a suitable occasion presenting itself, I confered with him on the subject of the comr of bankruptcy at Norfolk, in which he informed me that William Bennett a merchant the brother of the person mentioned in my last was the most suitable of the two. He lamented that there was no one of the republicans who held that standing in the town, since Mr. Tazewell’s resignation whose appointment wod. be impressive in the views which are desirable. He spoke well of Nimmo, a lawyer, as being now more especially, sound in his principles well informed diligent & moral, and approaching nearer that station than any other, and Wm. B. as standing next to him: but that he was much inclined to think the appointment of a Mr. Wheeler, provided he would serve of wh. he was ignorant, as one of them, would on the whole produce a good effect in the place. Either he, Col: Newton or Mr. Tazewell might sound him on the subject. He represents Wheeler to be a moderate respectable & intelligent federalist. I have no doubt, where the theatre is well understood and it appears evident that the appointment of a federalist of the above character, especially to a subaltern office in a comn. a majority of whom are republicans, will produce a conciliary effect, that it is sound policy to do so. His refusal to serve puts others on their guard & indisposes them also. I shod. have requested Mr Lee to sound him but thought it might be improper. I am very sincerely yr. friend & servt
          
            Jas. Monroe
          
        